Exhibit 10.1

LOGO [g127347g80m31.jpg]

8001 Arista Place, Suite 200

Broomfield, CO 80021

Phone: 720-940-2200, Fax: 720-208-9261

December 8, 2010

Geoffrey Pinski

Director of Intellectual Property

University of Cincinnati

Office of Intellectual Property

51 Goodman Dr, Suite 240

Cincinnati, Ohio 45219-0829

Dear Geoffrey,

When countersigned by the University of Cincinnati, this letter will extend the
Exclusive Option Agreement between ARCA biopharma, Inc. and the University of
Cincinnati dated December 2, 2009 to December 31, 2010.

Please sign below indicating your agreement to the above. Feel free to contact
me if you have any questions

 

Best regards,

/s/ Christopher D. Ozeroff

Christopher D. Ozeroff SVP and General Counsel

ACCEPTED AND AGREED:

UNIVERSITY OF CINCINNATI

 

By:  

        /s/ Geoffrey Pinski

          Geoffrey Pinski Date:  

        December 8, 2010